                                                                                                                    Case 2:21-cv-00038-TLN-DB Document 1-2 Filed 01/07/21 Page 1 of 2


                                                                                                                1   GENE TANAKA, Bar No. 101423
                                                                                                                    gene.tanaka@bbklaw.com
                                                                                                                2   SHAWN D. HAGERTY, Bar No. 182435
                                                                                                                    shawn.hagerty@bbklaw.com
                                                                                                                3   REBECCA ANDREWS, Bar No. 272967
                                                                                                                    rebecca.andrews@bbklaw.com
                                                                                                                4   BEST BEST & KRIEGER LLP
                                                                                                                    2001 N. Main Street
                                                                                                                5   Suite 390
                                                                                                                    Walnut Creek, California 94596
                                                                                                                6   Telephone:    (925) 977-3300
                                                                                                                    Facsimile:    (925) 977-1870
                                                                                                                7
                                                                                                                    Attorneys for Plaintiff
                                                                                                                8   COUNTY OF AMADOR

                                                                                                                9
                                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                               10
                                                                                                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                                                                               11
                                                                                                                                                 ROBERT T. MATSUI FEDERAL COURTHOUSE
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12
                          ATTORNEYS AT LAW




                                                                                                               13
                                                                                                                    COUNTY OF AMADOR, a public agency of                   Case No.
                                                                                                               14   the State of California,
                                                                                                                                                                           Related Case No. 2:20-cv-02482-WBS-AC
                                                                                                               15                            Plaintiff,
                                                                                                                                                                           NOTICE OF RELATED CASES
                                                                                                               16            v.                                            Fed. Rule Civ. Proc. 83; L.R. 123

                                                                                                               17    KATHLEEN ALLISON in her official                      Trial Date:      Not Set
                                                                                                                    capacity as Secretary of the California                Action Filed:    TBD
                                                                                                               18   Department of Corrections and Rehabilitation;
                                                                                                                    PATRICK COVELLO in his official capacity
                                                                                                               19   of Warden of California Department of
                                                                                                                    Corrections and Rehabilitation Mule Creek
                                                                                                               20   State Prison; and
                                                                                                                    CALIFORNIA DEPARTMENT OF
                                                                                                               21   CORRECTIONS AND REHABILITATION;

                                                                                                               22                            Defendants.

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                         NOTICE OF RELATED CASES
                                                                                                                    83653.00001\33559283.1                                    RELATED CASE NO. 2:20-CV-02482-WBS-AC
                                                                                                                    Case 2:21-cv-00038-TLN-DB Document 1-2 Filed 01/07/21 Page 2 of 2


                                                                                                                1                                   NOTICE OF RELATED CASES

                                                                                                                2            Pursuant to Local Rule 123(a), Plaintiff County of Amador hereby gives notice that the

                                                                                                                3   above-captioned case is related to the case of California Sportfishing Protection Alliance v.

                                                                                                                4   Allison, Case No. 2:20-cv-02482-WBS-AC (filed Dec. 15, 2020). Plaintiffs in both actions seek

                                                                                                                5   declaratory and injunctive relief from the Secretary of the California Department of Corrections

                                                                                                                6   and Rehabilitations under the federal Water Pollution Control Act, also known as the Clean Water

                                                                                                                7   Act, 33 U.S.C. § 1251 et seq. See L.R. 123(b)(3). Both actions involve similar questions of fact

                                                                                                                8   related to past and ongoing violations of Sections 301 and 402 of the Clean Water Act from

                                                                                                                9   industrial, wastewater, and storm water discharges at Mule Creek State Prison. See id.
                                                                                                               10   Assignment of both actions to the same Judge is likely to effect a substantial savings of judicial

                                                                                                               11   effort because the same result should follow in both actions. See id.
BEST BEST & KRIEGER LLP


                                                                              WALNUT CREEK, CALIFORNIA 94596
                                             2001 N. MAIN STREET, SUITE 390




                                                                                                               12   Dated: January 7, 2021                            BEST BEST & KRIEGER LLP
                          ATTORNEYS AT LAW




                                                                                                               13

                                                                                                               14                                                     By: /s/ Gene Tanaka
                                                                                                                                                                          GENE TANAKA
                                                                                                               15                                                         SHAWN D. HAGERTY
                                                                                                                                                                          REBECCA ANDREWS
                                                                                                               16                                                         Attorneys for Plaintiff
                                                                                                                                                                          COUNTY OF AMADOR
                                                                                                               17

                                                                                                               18

                                                                                                               19
                                                                                                               20

                                                                                                               21

                                                                                                               22

                                                                                                               23

                                                                                                               24

                                                                                                               25

                                                                                                               26

                                                                                                               27

                                                                                                               28
                                                                                                                                                                                        NOTICE OF RELATED CASES
                                                                                                                    83653.00001\33559283.1                                   RELATED CASE NO. 2:20-CV-02482-WBS-AC
